Filed 12/14/21 In re K.C. CA1/4
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                        DIVISION FOUR

 In re K.C. et al., Persons Coming
 Under the Juvenile Court Law.


 SAN MATEO COUNTY HUMAN
 SERVICES AGENCY,                                                       A162413

           Plaintiff and Respondent,                                    (San Mateo County
 v.                                                                     Super. Ct. No. 19JD0918)
 D.C.,
           Defendant and Appellant.



          D.C. (mother) appeals from juvenile court orders (1) finding
that the San Mateo Human Services Agency (Agency) provided
her reasonable family reunification services and (2) declining to
extend her services for an additional six months. We affirm.

                          BACKGROUND
          On November 6, 2019, based on a request by the San Mateo
County Human Services Agency (agency), the juvenile court
issued a protective custody warrant because mother was unable
to provide shelter for her two children, then ages five and six
(collectively, the minors), and had been unwilling to engage in
services. According to the agency’s request for a warrant, mother


                                                      1
had been “exited” from the shelter where she had been living
with the children on October 31, 2019 due to her failure to send
the children to school, and she admitted to walking the streets
with the children that night because she had no plan for shelter.1
On November 1, 2019, the agency provided mother with a
voucher for 5 days in a motel, as mother had already used her
shelter voucher for the year. The agency requested a protective
custody warrant because mother did not have a plan to provide
shelter for the minors after her motel voucher ran out. As a
result of the issuance of the protective custody warrant, the
children were detained in a county foster home.
      On November 8, 2019, the agency filed a petition pursuant
to Welfare and Institutions Code section 300, subdivision (b)(1)2,
alleging mother’s failure or inability to protect the minors and
her inability to provide regular care for the minors due to mental
illness. The juvenile court ordered the children detained on
November 12, 2019 and scheduled a jurisdictional hearing. 3
      At the jurisdictional and dispositional hearing in February
2020, the court sustained the petition and declared the minors to
be dependents of the court. Notably, mother had been
hospitalized due to mental health issues in late 2019 and the
original January 2020 hearing date had to be continued because


      1The children had attended school only five days between
July 29, 2019 and October 31, 2019.
      2All undesignated statutory references are to the Welfare
and Institutions Code.
      The minors’ presumed father was also involved in the
      3

dependency proceedings, but he is not a party to this appeal.

                                 2
mother was in a mental health treatment facility and unable to
attend. Mother informed the social worker that she had been
diagnosed with schizophrenia and obsessive compulsive disorder
(OCD), and she was living at Redwood House, a residential
treatment facility, and engaging in therapy through the facility
and through Felton Group. The court granted reunification
services and ordered mother to engage in mental health services,
medication management (including taking prescribed
medication), parent education, and visitation.
      At the six-month review hearing in August 2020, the
agency reported that mother had left Redwood House and then
briefly lived with the minors’ maternal grandmother before being
accepted into the Spring Street Shelter, where she continued to
engage in mental health treatment with a psychiatrist and
therapist from Felton Group (Felton). The agency noted that
mother was not engaging in parenting classes due to a need to
focus on her mental health, admitted that she was not ready to
reunify with her children, had declined to engage in visitation
with her children between November 2019 and late March 2020,
and had repeatedly been non-responsive to the agency’s efforts to
contact her. The director of Spring Street Shelter stated that
mother was on the verge of being discharged due to not following
program rules and not working toward her goals. After the onset
of the pandemic, mother engaged in twice-weekly video visits
with her children, missing only three visits between March 28,
2020 and August 2020. The agency recommended that the
children remain dependents of the court, and that the court order



                                3
continued reunification services and a 12-month hearing. The
court adopted the recommendations, found that the agency had
provided reasonable services, ordered additional reunification
services and supervised visitation (including via virtual visits
while sheltering in place.) The court set a 12-month review
hearing for January 2021.
      In late December 2020, the agency submitted its report in
advance of the 12-month review hearing. Since the six-month
review, mother had been discharged from Spring Street Shelter
due to program non-compliance and admitted to a psychiatric
hospital due to hallucinations. Mother then went to Redwood
House, a crisis residential program, and from there to Caminar’s
Eucalyptus House, a six-month residential program that provides
supportive independent living. Mother continued to receive
therapy and medication through Felton. Mother’s therapist and
psychiatrist from Felton reported that mother was suffering from
debilitating OCD and psychosis, sometimes refused to take her
medication, and was unable to live independently. The report
further noted that mother had been amenable to virtual visits
with the minors (although she had failed to attend one scheduled
video visit), and that mother had canceled two in-person visits
with the minors. Mother had also failed to respond to calls from
her social worker and her provider of parenting services. Mother
agreed she was not ready to reunify with her children.
      In the first addendum report submitted prior to the
continued 12-month review, the agency reported that mother had
missed in-person and video visits with the minors. The Director



                                 4
of Eucalyptus House reported that mother was frequently unable
to get out of bed before noon and was therefore not participating
in morning programming at Eucalyptus House; the Director
further noted that mother seemed “overwhelmed.” Likewise, the
Assistant Director reported that mother frequently yelled from
her bedroom to Eucalyptus House staff to ask for things like
toilet paper, rather than following program rules that required
her to go to the front desk. The Assistant Director opined that
mother’s failure to follow program rules was “concerning” if her
goal was to live independently, and that mother’s progress had
been “slow.”
      Subsequent addendum reports similarly stated that mother
continued to “sleep[] a lot,” with the result that she missed
medication and had limited engagement in programming.
Mother remained unable to live independently, and the
Eucalyptus House Director recommended a residential facility
with a higher level of mental health services. While at
Eucalyptus House, mother continued to engage in in-person
therapy with her psychologist from Felton. Mother missed and
declined in-person and video visits with her children in February
and March 2021.
      After a contested hearing, the juvenile court ultimately
found clear and convincing evidence that mother had failed to
participate regularly and make substantive progress in her court-
ordered treatment plan, as she had made only minimal progress
toward alleviating the concerns that had led to the placement. It
further found by a preponderance of the evidence that returning



                                 5
the children to mother’s care would create a substantial risk of
detriment to the children. It therefore terminated reunification
services as to mother.4

                          DISCUSSION
  I.   Reasonable Services
       Mother first argues the juvenile court erred by finding the
Agency provided reasonable services, contending that the Agency
took inadequate measures to assist her with her case plan and
that her services were substantially impacted by the pandemic.
We disagree.
       “ ‘[W]e review the record in the light most favorable to the
trial court's order to determine whether there is substantial
evidence from which a reasonable trier of fact could make the
necessary findings based on the clear and convincing evidence
standard.’ ” (T.J. v. Superior Court (2018) 21 Cal.App.5th 1229,
1239–1240.) As mother notes, the burden is on the appellant to
show that the evidence is insufficient to support the juvenile
court’s findings. (In re L.Y.L. (2002) 101 Cal.App.4th 962, 971.)
“ ‘The adequacy of the reunification plan and of the department’s
efforts to provide suitable services is judged according to the
circumstances of the particular case.’ ” (In re K.C. (2012)
212 Cal.App.4th 323, 329.) “To support a finding reasonable
services were offered or provided, ‘the record should show that
the supervising agency identified the problems leading to the loss



      The court also continued reunification services for the
       4

presumed father and permitted further supervised visitation
between mother and the minors.

                                  6
of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the
course of the service plan, and made reasonable efforts to assist
the parents in areas where compliance proved difficult . . . .’ ”
(Tracy J. v. Superior Court (2012) 202 Cal.App.4th 1415, 1426,
italics omitted.)
      In the present case, the minors were removed from mother
due to mother’s serious mental health issues that led to her
inability to care for herself and her children. Mother admits that
the agency provided her “significant services,” but she
nonetheless contends that the agency failed to “assure [she] was
receiving the best available services within her residential
programs.” Mother misapprehends the relevant standard. The
question is not whether the agency provided the best possible
services, but whether the services were reasonable under the
circumstances. (In re Misako R. (1991) 2 Cal.App.4th 538, 541.)
      The record contains substantial evidence that the agency
provided mother with reasonable services designed to address her
identified mental health and parenting concerns. Mother was in
a variety of residential treatment programs and received therapy
through both these programs and through Felton throughout her
various placements, but she remained incapable of even self-care
during the reunification period. The agency remained in
appropriate contact with her treating psychiatrist and
psychologist from Felton and her case managers at the various
residential facilities. Mother faults the agency for not providing
a physical copy of the case plan to staff at her residential



                                  7
programs, but she does not explain how this failing caused any
prejudice. Moreover, she admits that the supervising social
worker discussed her case with the residential programs’
managers, and the record is clear that mother’s treatment
professionals from Felton were aware of her case needs and that
mother’s residential program managers and social worker were in
contact with her Felton treatment team.
      We also reject mother’s contention that the services were
not reasonable because they were partially virtual due to the
pandemic. Mother asserts that she “could not be expected to
demonstrate substantial progress on her serious mental health
issues with only telephonic therapy.” This argument ignores that
reunification services need only be reasonable under the
circumstances (In re Misako R., supra, 2 Cal.App.4th at p. 547),
and it was certainly reasonable for some of mother’s therapy to be
provided remotely during a worldwide pandemic. Mother’s
argument also ignores that in-person programming and therapy
were provided at her residential treatment facilities, but she was
frequently unable to get out of bed to participate in such
activities.
      Mother’s contention that the lack of in-person visitation
impacted her ability to “demonstrate her parenting skills” fares
no better. Not only did the trial court find that her parenting
skills were not the real concern in the case because she was able
to complete the parenting education, mother ignores that she
stated she was amenable to remote visits and repeatedly declined
in-person visits when given that option.



                                 8
       Accordingly, we are unpersuaded by mother’s contention
that the agency failed to provide reasonable reunification
services.

 II.   Extension of Services
       Mother also asserts that the juvenile court abused its
discretion in declining to extend her reunification services for an
additional six months. Again, we disagree.
       Citing Mark N. v. Superior Court (1998) 60 Cal.App.4th
996, 1016, mother argues that a court has discretion to continue
an 18-month hearing and extend reunification services upon a
showing of good cause. But Mark N. stated that “[a] juvenile
court has discretion to continue an 18-month hearing pursuant
to section 352 when, as here, no reasonable reunification
services have ever been offered or provided to a parent.” (Mark
N., supra, 60 Cal.App.4th at p. 1017.) That is not the case
here. Even if we were to look at the other factors Mark N. said
a court should consider—such as the likelihood of success of
further reunification services and whether the minors’ need for
a prompt resolution of their dependency status outweighs any
benefit from further reunification services (ibid.)—we have
little trouble concluding that the juvenile court did not abuse
its discretion in declining to extend mother’s reunification
services. Given mother’s failure to make more than minimal
progress in addressing her serious mental health issues over
the course of the dependency, despite significant and intensive
treatment throughout, there was no good cause to extend
mother’s reunification services.


                                 9
                          DISPOSITION
       The juvenile court’s orders are affirmed.


                                           BROWN, J.


WE CONCUR:

POLLAK, P. J.
ROSS, J.
In re K.C. et al. (A162413)




       
        Judge of the Superior Court of California, City and
County of San Francisco, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                 10